       Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :      Criminal No. 3:15-CR-286

             v.                              :      (JUDGE MANNION)1

SAMUEL LOMBARDO,                             :

                          Defendant          :


                                     MEMORANDUM

      Pending before the court is Defendant Samuel Lombardo’s motion to vacate

filed pursuant to 28 U.S.C. §2255. (Doc. 132). Defendant seeks to have his

conviction of a firearms charge vacated based upon ineffectiveness of counsel.

For the reasons that follow, the motion will be DENIED.


      I. BACKGROUND

      By way of relevant background, on December 8, 2015, a grand jury returned

a four-count indictment against Defendant Samuel Lombardo. (Doc. 1 at 1).

Counts 1 and 2 of the indictment charged defendant with violating 21 U.S.C.

§841(a)(1) for knowingly and intentionally distributing heroin on August 12, 2015

and on August 13, 2015 in Luzerne County. (Id. at 2). Count 3 charged defendant




      This case was reassigned to the undersigned following the recent passing of the
      1

Honorable James M. Munley.
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 2 of 14




with violating 21 U.S.C. §841(a)(1) for knowingly and intentionally possessing with

the intent to distribute heroin on August 12, 2015 and August 13, 2015 in Luzerne

County. (Id.) Finally, Count 4 charged defendant with knowingly and intentionally

carrying a firearm during and in relation to a drug trafficking crime on August 13,

2015 in Luzerne County in violation of 18 U.S.C. §924(c). (Id. at 3). Count 4 of the

indictment described the weapon possessed by defendant as a .25 caliber Armi

Tanfolio semi-automatic handgun with serial number MI93340. (Id.)

      On April 23 and April 24, 2018, the court held a trial where the government

presented four witnesses, and the defendant presented four witnesses.

Additionally, the defendant testified. After deliberation, the jury convicted the

defendant on all four counts. (Doc. 83, Jury Verdict). The defendant then filed a

motion for judgment of acquittal on Count Four, the firearms charge. The court

denied the motion on August 27, 2018. (Doc. 107). On September 29, 2018, the

court sentenced defendant to a term of imprisonment of seventy-two (72) months

including sixty (60) months mandatory minimum incarceration on the firearms

charge. (Doc. 114, Judgment).

      On August 13, 2019, defendant filed the instant pro se motion to vacate

under 28 U.S.C. §2255. (Doc. 132). We directed the defendant to file a notice of

election pursuant to United States v. Miller, 197 F.3d 644, 652 (3d Cir. 1999). (Doc.

133). On October 2, 2019, defendant filed a notice of election indicating that he

                                         2
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 3 of 14




sought to proceed with the motion as filed. (Doc. 134). The government has

responded to the motion and the defendant has filed a reply to the government’s

response. The motion is thus ripe for disposition.


      II. Legal standard

      A prisoner in custody under the sentence of a federal court may, within one

year from when the judgment becomes final, move the sentencing court to “vacate,

set aside, or correct” a sentence “imposed in violation of the Constitution or laws

of the United States.” 28 U.S.C. §2255(a). A section 2255 motion may attack a

federal prisoner’s sentence on any of the following grounds: “[1] that the judgment

was rendered without jurisdiction, or [2] that the sentence imposed was not

authorized by law or otherwise open to collateral attack, or [3] that there has been

such a denial or infringement of the Constitutional rights of the prisoner as to render

the judgment vulnerable to collateral attack. . . .” 28 U.S.C. §2255(b).

      Section 2255 does not afford a remedy for all errors that may have been

made at trial or sentencing. United States v. Addonizio, 442 U.S. 178, 186 (1979).

Rather, section 2255 permits relief for an error of law or fact constituting a

“fundamental defect which inherently results in a complete miscarriage of justice.”

United States v. Eakman, 378 F.3d 294, 298 (3d Cir. 2004) (citing Addonizio, 442

U.S. at 185). If the court determines that the sentence was not authorized by law,

was unconstitutional, or otherwise open to collateral attack, it must either vacate
                                          3
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 4 of 14




the judgment, resentence the prisoner, or grant the prisoner a new trial as

appropriate. See 28 U.S.C. §2255(b). Conversely, a court may dismiss a section

2255 motion where the record shows conclusively that the movant is not entitled

to relief. United States v. Nahodil, 36 F.3d 323, 326 (3d Cir. 1994).


      III. Discussion

      Defendant raises one issue in his motion. He claims that Count 4, the

firearms charge, requires the jury to find that the defendant had criminal intent;

specifically, that the prosecution had to prove beyond a reasonable doubt that he

had criminal intent with regard to the firearm. (Doc. 132, Section 2255 Motion ¶12).

Defendant claims that his counsel performed ineffectively by not informing the jury

of the prosecution’s burden to prove criminal intent and that such failure on his

counsel’s behalf could have had a substantial impact on the jury’s verdict. (Id.)

After a careful review, we find no merit to the defendant’s argument.

      The Sixth Amendment to the United States Constitution guarantees criminal

defendants the right to counsel. The United States Supreme Court has found that

“ the right to counsel is the right to the effective assistance of counsel. ” Strickland

v. Washington, 466 U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397

U.S. 759, 771, n.14 (1970)). Counsel is ineffective when “counsel’s conduct so

undermined the proper functioning of the adversarial process that the trial cannot

be relied on as having produced a just result.” Strickland, 466 U.S. at 686.
                                           4
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 5 of 14




      Thus, under Strickland, to prove that his counsel was deficient at trial or

sentencing, the defendant must convince the court of two factors, deficient

performance by counsel and prejudice from that deficient performance. “First, the

defendant must show that counsel’s performance was deficient.” Id. at 687.

Satisfying the first factor, deficient performance, requires a “showing that counsel

made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment.” Id. Substandard lawyering is

not enough to obtain relief. In assessing an attorney’s performance, courts apply

a highly deferential level of scrutiny. See Marshall v. Cathel, 428 F.3d 452, 462 (3d

Cir. 2005) (quoting Strickland, 466 U.S. at 689). This deference is afforded

because “counsel is strongly presumed to have rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional judgment.”

Strickland, 466 U.S. at 690.

      To satisfy the second factor of the Strickland test, “the defendant must show

that the deficient performance prejudiced the defense” by demonstrating that

“counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.” Id. In other words, “the party claiming ineffective

assistance ‘must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’”

Campbell v. Burris, 515 F.3d 172, 184 (3d Cir. 2008) (quoting Strickland, 466 U.S.

                                          5
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 6 of 14




at 694). “It is not enough for the defendant to show that the errors had some

conceivable effect on the outcome of the proceedings . . . not every error that

conceivably could have influenced the outcome undermines the reliability of the

proceeding.” Id. (quoting Strickland, 466 U.S. at 693). Additionally, counsel cannot

be held to be ineffective for failing to pursue a meritless issue. Werts v. Vaughan,

228 F.3d 178, 203 (3d Cir. 2000).

     Relief under section 2255 for ineffectiveness of counsel is only available to

defendants who make adequate showings with respect to both factors of the

Strickland test. See Strickland, 466 U.S. at 686. Accordingly, “to merit a hearing,

a claim for ineffective assistance of counsel, accepting the veracity of its

allegations, must satisfy both prongs of the Strickland test, deficient counsel and

prejudice to the defense.” Campbell, 515 F.3d at 183 (quoting Wells v. Petsock,

941 F.2d 253, 559-60 (3d Cir. 1991)).

     Here, the defendant fails to establish that defendant’s counsel performed

deficiently, or that even if counsel had performed ineffectively, that defendant was

prejudiced. We will discuss deficient performance and prejudice separately.


     A. Deficient performance

      To prevail on an ineffectiveness of counsel claim under section 2255, a

defendant must first establish that his counsel performed deficiently. Strickland,

466 U.S. at 687. Here, defendant alleges deficient performance with respect to
                                         6
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 7 of 14




Count 4, which charged him with knowingly and intentionally carrying a firearm

during and in relation to a drug trafficking crime on August 13, 2015 in Luzerne

County in violation of 18 U.S.C. §924(c). Defendant claims that his counsel

performed ineffectively by not informing the jury of the prosecution’s burden to

prove he possessed criminal intent with regard to the firearm. A review of the

record, however, reveals that defense counsel kept the issue of intent with regard

to the firearm front and center throughout the trial. For a full exploration of this

issue, a more detailed recitation of the facts is warranted.

      This case arose from an investigation conducted by the Kingston Municipal

Police Department (hereinafter “KPD”) into drug trafficking in the Kingston,

Pennsylvania area. A confidential informant, (Hereinafter CI) informed the KPD

detectives that the defendant was engaging in drug trafficking, specifically the

selling of heroin. (Doc. 96, Notes of Trial Testimony Apr. 23, 2018 (hereinafter

“N.T. Apr. 23, 2018”) at 25-26). The CI further advised the detectives that the

defendant dealt heroin to several dancers who worked with the CI at a local

gentlemen’s club. (Id. at 28). According to the CI, the defendant frequently carried

heroin in his vehicle in addition to a handgun. (Id.) The CI, who was facing charges

of drug possession and possession of paraphernalia, agreed to work with the KPD

detectives to conduct two controlled purchases of heroin from the defendant. (Id.

at 26).

                                          7
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 8 of 14




     The controlled purchases, which took place in the defendant’s vehicle,

occurred on August 12 and 13, 2015. (Id. at 26-49). KPD detectives followed the

defendant’s vehicle after he left the second controlled buy and conducted a felony

stop shortly thereafter. (Id. at 52-53). KPD detectives removed the defendant from

his vehicle at gunpoint and placed him in handcuffs. (Id. at 53). Sergeant McTague,

another KPD detective involved in the investigation, immediately searched the

defendant’s vehicle and recovered a firearm in the driver’s side door compartment.

(Id. at 53-54). The firearm was positioned in a small partially opened black pouch.

(Id. at 93). The gun was determined to be loaded, with one round chambered. (Id.

at 94). Sergeant McTague also recovered seven bags of heroin from the vehicle,

one empty bag, a wallet, a pair of brass knuckles, and the $40 of pre-recorded

money given to the defendant by the CI. (Id. at 59-60).

      During the trial, defense counsel addressed Count 4 in the opening

statement, in the presentation of evidence and during closing arguments to such

an extent that the intent with regard to the gun became the main issue of the case.

Defense counsel conceded the drug charges in the opening statements. (Doc. 139,

Transcript of Opening Statements, Apr. 23, 2018 (hereinafter “Tr. Opening” at 10).

Counsel stated: “This trial is about the gun charge really, that’s what it’s about.”

(Id.) Defense counsel attacked the intent element in the opening statement by

indicating defendant obtained the firearm lawfully, needed it for protection due to

                                         8
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 9 of 14




his employment and that he felt no threat from his drug customers. (Id. at 10-14).

For example, counsel stated: “Now, I just told you there were distributions of drugs

in this case, but the gun has to exist in relation to that distribution of drugs that

existed. It has to. It can’t simply be there. It can’t simply be there for other purposes.

It must be related to the drug-trafficking offense. We’re going to submit to you that

was not the case here. That was not the case here.” (Id. at 11).

      During the prosecution’s case, defense counsel cross-examined witnesses

on the defendant’s use of the firearm. (Doc. 96, N.T. Apr. 23, 2018 at 76-77; Doc.

106, Notes of Trial Testimony Apr. 24, 2018, (hereinafter “N.T. Apr. 24, 2018”) at

25-26, 29, 117). For example, the following exchange occurred between the

Detective Edward Palka, the investigating officer, and defense counsel:

                   Q. [Defense Counsel] Now throughout the course of
            this investigation, you agree with me that you have no
            information that [defendant] ever pointed a gun at anyone
            during the course of a drug transaction?
                   A. [Detective Palka] No.
                   Q. That he did not brandish the gun during the course
            of a drug transaction? . . .
                   Q. He told you in his statement that the only way
            those people could know that he had a gun was because
            they were going through his car - - those people being
            strippers - - when he had left looking for money, looking to
            rob him, correct?
                   A. That’s what he claimed.

(Doc. 96, N.T. Apr. 23, 2018 at 76-77).




                                            9
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 10 of 14




      Defense counsel also elicited testimony that the serial number on the firearm

had not been obliterated, going to whether the defendant had intent to use it

criminally. (Id. at 25-26). Defense counsel further brought out that during a

recorded telephone conversation between the defendant and one of his

customers, there was no animosity and no mention of the gun. (Id. at 29). Defense

counsel’s cross examination of a police officer revealed that no gun was found in

defendant’s car in a previous search of defendant’s vehicle. (Id. at 117).

      At the conclusion of the prosecution’s case, the defense moved for a

judgement of acquittal on the firearms charge arguing that the government had not

presented evidence defendant needed or used the firearm in furtherance of his

drug trafficking. (Doc. 106, N.T. Apr. 24, 2018 at 34). The court denied the motion.

(Id. at 36). The defendant proceeded to present his witnesses. These witnesses

testified as to the defendant’s intent with regard to the handgun. They indicated

that the purpose of defendant carrying the firearm was as protection in relation to

his employment in the financial services/insurance industry. (Id. at 37-38).

Additionally, defendant testified on his own behalf. The majority of his testimony

went to the circumstances of obtaining the firearm and why he kept it. (Id. at 68-

96). He stated the firearm was a wedding party gift and he used it for protection in

his financial services job and that it was not connected to his heroin trafficking. (Id.

at 67-68, 76, 82-84, 88-92, 96).

                                          10
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 11 of 14




      During the closing argument, defense counsel argued that the government

had failed to establish defendant knowingly carried a firearm in relation to drug

trafficking or that he knowingly possessed a firearm in furtherance of drug

trafficking. (Doc. 137, Transcript of Closings and Jury Charge, Apr. 24, 2018 at

23). Counsel stated: “The burden is on these prosecutors to prove guilt beyond a

reasonable doubt. And as to Count 4 in this indictment, their case drips with doubt.

It drips with doubt.” (Id. at 22). Defense counsel then detailed the evidence which

created this doubt. For example, he emphasized that witnesses testified that

defendant had the gun for protection at his employment. (Id. at 24). Additionally,

he discussed the factors that they should consider in determining if the gun was

used in furtherance of a drug offense. (Id. at 27-29).

      Thus, the record indicates that defense counsel performed effectively in

presenting its case that defendant did not have the required criminal intent to be

found guilty of Count IV. Accordingly, defendant has not met the first factor of the

Strickland test, and his motion will be denied.


      B. Prejudice

      Even if defendant had established deficient performance on behalf of his

counsel, he has not met the second factor of the Strickland test, that is, prejudice.

To satisfy the second factor of the Strickland test, “the defendant must show that

the deficient performance prejudiced the defense” by demonstrating that
                                         11
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 12 of 14




“counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.” Id. In other words, “the party claiming ineffective

assistance ‘must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’”

Campbell v. Burris, 515 F.3d 172, 184 (3d Cir. 2008) (quoting Strickland, 466 U.S.

at 694).

      Here, no prejudice could have occurred because the court’s jury instructions

thoroughly provided the law regarding the government’s burden to prove its case

beyond a reasonable doubt. (Doc. 137, N.T. Closings and Charge, Apr. 24, 2018,

at 39-40). The court read the statutes which the government charged the

defendant with violating, including Count 4. (Id. at 45). The court fully instructed

the jury on Count IV. (Id. at 54-58). In part, the court specifically charged as follows:

“the government must prove that Lombardo knowingly possessed the firearm

described in the indictment. This means that Lombardo possessed the firearm

purposely and voluntarily and not by accident or mistake. It also means that he

knew the object was a firearm. And defining in furtherance of – Possession of, in

furtherance of, means for the purpose of assisting in promoting, accomplishing,

advancing or achieving the goal or objective of the drug trafficking charges

asserted in Count 2 and 3. Mere possession of a firearm – mere possession of a

firearm at the scene is not enough to find possession in furtherance of a drug

                                           12
      Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 13 of 14




trafficking crime. The firearm’s presence may be coincidental or entirely unrelated

to the underlying crime.” (Id. at 56).

      The court then provided several non-exhaustive factors that the jury could

consider in determining whether possession of the firearm furthered a drug

trafficking crime, including, the type of criminal activity being conducted,

accessibility of the firearm, the type of firearm, whether it was stolen, whether the

firearm was possessed legally or illegally, whether it was loaded and the time and

circumstances under which the firearm was found. (Id. at 56-57).

      Thus, even if defendant had established deficient performance, the court

fully instructed the jury on the law and the burden the government had to meet for

the jury to find the defendant guilty. Thus, defendant cannot establish prejudice.

      Defendant’s reply to the government’s opposition brief asks the court for an

evidentiary hearing on his motion. (Doc. 144, Def.’s Reply Br. at 2). An evidentiary

hearing should be held “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. §2255(b).

Here, the records of the case conclusively establish that defendant is not entitled

to relief. Therefore, the request for a hearing is denied.


      IV. Conclusion

      The defendant has not established ineffectiveness of trial counsel. Contrary

to the defendant’s position, defense counsel fully informed the jury of the intent
                                         13
        Case 3:15-cr-00286-MEM Document 145 Filed 04/17/20 Page 14 of 14




needed to find defendant guilty of Count 4. Counsel addressed this issue in

opening statements, with the trial’s witnesses, and in closing arguments.

Defendant’s argument lacks merit. Even if counsel had performed deficiently,

defendant would not have been prejudiced because the court fully instructed the

jury on the burden of proof and elements of the firearms charge. Accordingly, the

motion to vacate filed pursuant to 28 U.S.C. §2255 will be denied. Additionally, the

court will also decline to issue a certificate of appealability. A certificate of

appealability shall not issue unless “the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. §2253(c)(2). Defendant has not

made such a showing. An appropriate order follows.




                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge

Date: April 17, 2020
15-286-01




                                         14
